Citation Nr: 0706251	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-27 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a neck disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to 
July 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that rating decision, in pertinent 
part, the RO denied service connection for allergic rhinitis, 
a low back disability and a neck disability.  The veteran's 
disagreement with the RO's denial of service connection for 
those claimed disabilities led to this appeal.  

The RO previously denied entitlement to service connection 
for allergic rhinitis in a rating decision dated March 1998 
and at that time provided the veteran with notice of that 
decision and informed him of his appellate rights.  He did 
not appeal, and the decision became final under 38 U.S.C.A. 
§ 7104.  In June 2001, the veteran stated he wanted to reopen 
the claim, and in the rating decision from which this appeal 
arises, the RO considered all evidence of record and denied 
the claim on its merits.  In so doing, the RO implicitly 
reopened the claim.  Pursuant to its jurisdictional 
responsibility, the Board has reviewed the record and has 
determined that new and material evidence has been added to 
the record since the March 1998 decision and it is proper 
that the claim has been reopened.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the issue has 
been characterized as noted on the title page, and the Board 
will address the merits of the claim.  

The issues of entitlement to service connection for a low 
back disability and a neck disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Chronic allergic rhinitis was not shown during service, and 
there is no competent evidence that the veteran's current 
allergic rhinitis is related to service.  


CONCLUSION OF LAW

Service connection for allergic rhinitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.380 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a letter dated in June 2002, the RO notified the veteran 
that new and material evidence was required to reopen his 
previously denied claim for allergic rhinitis and in the same 
letter told the veteran what evidence was needed to 
substantiate the underlying service connection claim.  The RO 
explained that to establish entitlement to service-connected 
compensation benefits, the evidence must show:  (1) an injury 
in service, a disease that began in or was made worse during 
service, or an event in service causing injury or disease; 
(2) a current physical or mental disability; and (3) a 
relationship between the current disability and an injury, 
disease, or event in service, which the RO explained was 
usually shown by medical records or medical opinions.  In the 
letter, the RO told the veteran what evidence VA would obtain 
and what information and evidence he should provide.  The 
letter notified the veteran that VA was responsible for 
getting relevant records from any Federal agency and that on 
his behalf VA would make reasonable efforts to get other 
relevant records he identified and for which he supplied 
appropriate release authorizations.  

By virtue of the June 2002 letter, which preceded the 
December 2002 rating decision from which this appeal arises, 
the veteran was effectively informed to submit all relevant 
evidence in his possession and received notice of the 
evidence needed to substantiate his service connection 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

As to the duty to assist, the veteran's service medical 
records are in the claims file, as are private treatment 
records for the veteran.  The veteran submitted letters from 
his mother and his former wife, and the RO obtained VA 
medical records for the veteran dating from 1993 when he 
first received VA medical care.  In addition, the RO provided 
the veteran with a VA examination and obtained VA medical 
opinions concerning his claim.  

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and to assist the veteran to the extent 
possible and that the veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard, 4 Vet. App. at 392-94. 

Legal criteria

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is considered to have been in sound condition when 
examined and accepted into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed before service and was not aggravated by 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only 
such conditions as are recorded in examination reports are to 
be considered as noted, and history recorded at an 
examination does not constitute a notation of such condition.  
38 C.F.R. § 3.304(b) 

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  38 C.F.R. § 3.380.  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Background and analysis

In this case, the veteran served on active duty from 
July 1971 to July 1975.  At his pre-induction examination in 
October 1970, the veteran reported a history of chronic or 
frequent colds and at the same time reported he did not have 
and had not ever had hay fever.  The examiner noted no 
abnormalities of the upper respiratory system on clinical 
examination.  In May 1972, the veteran was seen on sick call 
complaining of hay fever and said he had sneezing and a runny 
and itchy nose.  The mucosal membranes were edematous and 
pink.  Actifed was prescribed.  In April 1973, there was a 
sick call entry of allergic rhinitis, and in May 1973, the 
veteran complained of hay fever.  In March 1974, the veteran 
was seen with head congestion and rhinitis.  He gave a 
history of this problem over the past few years with 
progressive severity.  The examiner's plan included 
consideration of an allergy consultation.  At a dental visit 
in March 1974, the veteran gave a history of hay fever.  

At the veteran's separation examination in August 1974, he 
reported that he had had hay fever off and on since 
childhood; on clinical examination, the examiner evaluated 
the veteran's upper respiratory system as normal.  In 
addition, at a dental visit in March 1975, the veteran gave a 
history of hay fever.  The Board notes that throughout 
service, the veteran's service medical records document 
complaints of colds and sore throats, and assessments 
included upper respiratory infections, viral pharyngitis, and 
strep infections.  

In a letter dated in June 2001, the veteran's mother stated 
that the veteran did not have allergic rhinitis when he 
entered service and she said it was caused and aggravated by 
the veteran's military service.  Also, in a letter dated in 
July 2004, the veteran's former wife said that the veteran 
did not have allergic rhinitis prior to 1972 and he began 
taking over-the-counter medications for allergies from 1972 
to 1976.  

The claims file includes medical records from Kaiser 
Permanente dated from December 1976 to June 1986.  The 
earliest reference to allergic rhinitis is in a note of an 
April 1983 visit at which the veteran complained of a stuffy 
nose and occasional sneezing for the past 10 days.  After 
examination, the impression was rule out vasomotor or 
allergic rhinitis.  The veteran was referred to the allergy 
clinic, and the impression included atopic rhinitis, 
perennial, seasonal, spring, with grass, trees, and weeds as 
clinically correlated antigens.  In June 1983, it was noted 
the veteran had seasonal allergies and was under the care of 
the allergy clinic; medications were prescribed.  The next 
record is dated in May 1985 when the veteran complained of 
allergies and asthma.  After examination, the impression was 
chronic asthma and rhinitis.  When he was seen at an 
emergency room in August 1985, the veteran complained of a 
cough nasal congestion; the impression after examination was 
mild asthma exacerbation and history of allergic rhinitis.  
In addition, in June 1986, when the veteran was seen with 
complaints of coughing, stuffy head, and sneezing, the 
veteran presented with a history of "allergies" stating he 
had rhinitis (hay fever) and asthma since the last several 
years.  The veteran said he had run out of medications.  
After examination, which showed mild nasal congestion and 
bilateral rhonchi on forced expiration, the assessment was 
atopic diathesis - rhinitis and asthma.  

The veteran first sought VA medical treatment in April 1993 
at which time he said he had come in because of sinus 
problems and a history of asthma.  At that time, he gave a 
history of allergies.  He was treated for sinus problems and 
bronchitis in June and July 1993 and at the July visit gave a 
history of allergies, only in summer.  The veteran returned 
to VA for treatment in June 1997, and at that time gave a 
history of allergies.  In March 1998, he was noted to have 
seasonal allergies.  When he was seen at an allergy clinic in 
September 1999, the veteran reported occasional nasal 
discharge, more in summer, and he reported that he had 
allergy tests in the 1980s that showed sensitivity to pollen 
and dust mites.  The assessment after examination was 
perennial allergic rhinitis.  Later VA outpatient records 
show assessments including allergic rhinitis.  At an allergy 
clinic follow-up note dated in June 2003, it was noted that 
the veteran was being seen for a 2-month follow-up for asthma 
and allergic rhinitis and that the veteran had allergic 
rhinitis mostly in May.  The physician noted the results of 
an October 1999 radioallergosorbent test (RAST) and after 
examination, the assessment included allergic 
rhinitis/probable right polyp, worse in May with positive 
RAST, very grass allergic, next trees, weeds, and dust mites.  

VA examination reports include the report of a February 1998 
examination at which the veteran gave a history of a runny 
nose with mucoid to clear discharge, most prevalent during 
the spring months.  The impression after examination included 
allergic rhinitis.  On review of systems at a VA examination 
in September 1999, the veteran was noted to have seasonal 
allergies; there was no mention of allergic rhinitis.  In 
October 2002, in response to a request for a medical opinion 
based on review of the record, a VA physician indicated it 
was his opinion that it was not more likely than not that 
various claimed conditions, including allergic rhinitis, 
started while the veteran was in service.  

In a report dated in November 2002, another VA physician 
reported that he had reviewed the veteran's records with 
regard to the question as to whether various disabilities, 
including allergic rhinitis, were related to service.  The 
physician noted that service medical records showed that the 
veteran was seen on several occasions for upper respiratory 
symptoms and had upper respiratory infections, but his 
medical chart review did not indicate that the veteran 
developed chronic allergic rhinitis until well after service.  
He noted that the veteran had given a history of hay fever 
since childhood, and the physician stated there was a lack of 
medical records showing the veteran was seen or diagnosed 
with rhinitis or allergic rhinitis on a chronic basis in 
service.  He said that given the available information, he 
was not able to make the determination on an as likely as not 
basis or on a more likely than not basis that the veteran's 
allergic rhinitis originated in service or was caused by 
service.  

In this case, while the veteran at his service separation 
examination gave a history of hay fever off and on since 
childhood, he must be presumed sound at entrance into service 
because his upper respiratory system was evaluated as normal 
at his service pre-induction examination, and other than the 
history of hay fever off and on since childhood given by the 
veteran at his August 1974 service separation examination, 
there is no evidence that the veteran had any upper 
respiratory disease or disability prior to entry into 
service.  

The veteran's service medical records show he complained of 
hay fever in May 1972 and May 1973 and that he gave a history 
of hay fever at dental visits in March 1974 and March 1975.  
There is one sick call entry in April 1973 in which the term 
allergic rhinitis was used, and the only other mention of 
rhinitis in the service medical records was in March 1974, 
which was more than a year prior to the veteran's separation 
from service in July 1975.  To the extent that the veteran's 
complaints of sneezing and runny nose in service were only in 
the springtime, such does not benefit the veteran's claim 
because under 38 C.F.R. § 3.380, which pertains to diseases 
of allergic etiology, seasonal manifestations subsiding on 
the absence of removal of he allergen are generally to be 
regarded as acute disease, healing without residuals.  

Further, while the veteran and his ex-wife have stated that 
the veteran took over-the-counter medications in service, he 
has not offered a history of continuity of symptomotology 
since service discharge.  In this regard, it is notable that 
although evidence of record shows that following service the 
veteran received private medical care for various complaints 
starting in December 1976, there is no medical evidence of 
respiratory complaints until April 1983, which was many years 
after service.  In this regard, the United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and evidence of 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

It was allergy testing in 1983 that resulted in the 
impression of perennial, seasonal atopic rhinitis, and VA 
medical records dated in the 1990s and later include 
assessments of allergic rhinitis, perennial allergic rhinitis 
and seasonal allergic rhinitis.  Neither the private nor the 
VA medical evidence of record suggests any nexus between the 
current medical findings and those in service.  Further, the 
Board finds persuasive the analysis of the VA physician who 
reviewed the entire record in November 2002 and pointed out 
that on review of the veteran's medical chart, the veteran 
did not develop chronic allergic rhinitis until well after 
service and was not seen or diagnosed with rhinitis or 
allergic rhinitis on a chronic basis in service.  Thus, there 
is no medical evidence of a nexus between the veteran's 
current allergic rhinitis and his active service.  

The Board is left with the veteran's statements and his 
mother's statement that his current allergic rhinitis is 
related to service.  The record does not show, nor does the 
veteran contend, that he or his mother has specialized 
education, training, or experience that would qualify either 
of them to provide an opinion on this matter.  It is now well 
established that a lay person is not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders, and veteran's mother's opinion and the veteran's 
own opinion that his current allergic rhinitis is causally 
related to service are therefore entitled to no weight of 
probative value.  See, Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In summary, the Board finds that chronic allergic rhinitis 
was not shown during service, and there is no competent 
evidence that the veteran's current allergic rhinitis is 
related to service.  As the preponderance of the evidence is 
against the claim for service connection for allergic 
rhinitis, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The Board therefore concludes that 
service connection for allergic rhinitis is not warranted.  


ORDER

Service connection for allergic rhinitis is denied.  


REMAND

The veteran is seeking service connection for a low back 
disability and a neck disability, both of which he contends 
are related to injury in a motor vehicle accident in service.  
Service medical records show that in June 1973 the veteran 
was seen with complaints of the acute onset of low back pain, 
and the impression at that time was probable muscle strain.  
In August 1974, two days following his separation 
examination, the veteran was seen in an outpatient clinic 
reporting he had been in an auto accident the previous 
evening and had been seen at the emergency room of a private 
hospital.  At the outpatient clinic, he complained of dull, 
aching neck pain.  The impression was cervical muscle spasm.  
He returned the following day because of continued neck pain, 
and it was noted that X-rays had been received and showed no 
fracture or evidence of soft tissue injury.  The impression 
was muscle spasm.  Six days later, the veteran returned.  It 
is unclear from the handwriting whether his complaints were 
continued muscle spasm of "back and neck" or "back of 
neck."  

At a VA rheumatology consultation in March 1998, the veteran 
gave a history of a back injury in an automobile accident in 
1974 and reported problems with his back.  He also gave a 
history of an automobile accident in 1976 in which he said he 
had facial and head injuries.  April 1999 VA X-rays of the 
lumbosacral spine showed severe disc narrowing and posterior 
osteophyte formation at L5-C1.  The radiologist said small 
calcifications were superimposed on the anterior disc spaces 
at T12-L1 and L1-L2; he said these were possibly 
developmental, but could be due to old trauma.  

At a VA examination for pension purposes in September 1999, 
the veteran gave a history of having been in a motor vehicle 
accident in 1974 and having been seen in an emergency room.  
He said that since that time he had had chronic low back pain 
with some radicular symptoms.  The examiner noted that X-rays 
done within the past year had shown moderate to severe 
degenerative disc disease at L5-S1.  After clinical 
examination, the assessment was lumbosacral strain with 
degenerative disc disease and mild paraspinal spasm over the 
lumbosacral area.  

On referral because of complaints of back pain, the veteran 
was seen at a VA orthopedic clinic in October 1999 and gave a 
history of having been in an auto accident in 1974.  The 
physician reviewed X-rays (the record includes October 1999 
X-ray reports), which he said showed old degenerative discs 
and osteophytes at C5-C6 and C6-C7.  He also said they showed 
narrowing at L5-S1 and osteophytes at L5; he said it was 
suggestive of long-standing disc disease at L5-S1.  His 
impression after review of the X-rays and clinical 
examination was old cervical disc disease C5-C6, C6-C7, and 
L5-S1.  

Based on the record outlined above, it is the judgment of the 
Board that the veteran should be provided with a VA 
examination pertaining to his neck disability and low back 
disability service connection claims and that a medical 
opinion should be obtained as to whether the veteran's 
current neck and low back disabilities are related to service 
or any incident of service, including the auto accident in 
August 1974.  See 38 C.F.R. § 3.159(c)(4).  

While the case is in remand status, the veteran should be 
provided proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Accordingly, the case is REMANDED for the following action.  

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Request that the veteran submit any 
evidence in his possession that pertains 
to his claims for service connection for 
a low back disability and a neck 
disability.  

2.  Obtain and associate with the claims 
file VA medical records for the veteran 
dated from June 2002 to the present.  

3.  Then arrange for a VA orthopedic 
examination of the veteran to determine 
the nature and etiology of any current 
neck and low back disabilities.  All 
indicated studies should be obtained.  
After clinical examination and review of 
the record, including the veteran's 
service medical records and post-service 
medical records, the examiner should 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not (50 percent probability 
or higher) that any current low back 
disability had its onset in service or is 
causally related to any incident of 
service, including the auto accident in 
August 1974.  Again, after review of the 
record and clinical examination of the 
veteran, the examiner should provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current neck disability had its onset 
in service or is causally related to any 
incident of service, including the auto 
accident in August 1974.  

The claims file must be provided to the 
examiner prior to the examination and 
that it was available for review should 
be noted in the examination report.  

4.  Thereafter, upon completion of any 
other development indicated by the state 
of the record, readjudicate entitlement 
to service connection for a low back 
disability and service connection for a 
neck disability.  If any benefit sought 
on appeal remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to 
respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


